DETAILED ACTION
This Office Action is in response to the amendment filed on 12/2/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The amendment filed on 12/2/2020, responding to the Office Action mailed on 9/4/2020, has been entered. The present Office Action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office Action are claims 1 - 12 and 21 - 28. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 2016/0268499 A1) in view of Hwang et al. (US 2016/0155934 A1).

With regard to claim 1, You discloses an integrated circuit, as shown in Figs. 1B and 2, comprising: 
a semiconductor substrate 202; 
an interconnect structure 218 disposed over the semiconductor substrate, and including a plurality of dielectric layers 106/234 and a plurality of metal layers 222-228 stacked over one another in alternating fashion, wherein the plurality of metal layers include a lower metal layer 224 and an upper metal layer 228 disposed over the lower metal layer; 
a bottom electrode 110
a magnetic tunneling junction (MTJ) 112 disposed over an upper surface of the bottom electrode; 
a top electrode 120 disposed over an upper surface of the MTJ, wherein the top electrode has an electrode top surface; 
a metal via 134 in direct electrical contact with less than an entirety of the top electrode; 
a dielectric protection layer 128 surrounding the top electrode and the MTJ, and directly contacting opposing sidewalls of the metal via.
wherein the metal via is in electrical contact with a bottom surface of the upper metal layer.  
You fails to show the dielectric protection layer comprises a slanted outer sidewall.
Hwang discloses a protection layer 305 comformally covering a MTJ having a slanted outer sidewall (Hwang Fig. 2).
Hwang teaches that the MTJ structure with slanted sidewalls can prevent short circuit between magnetic material layers of the MTJ (Hwang 0068). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Hwang’s teachings with the invention of You to prevent short circuit between magnetic material layers of the MTJ.
With regard to claim 3, You discloses the top electrode 120 comprises titanium nitride (You 0018).  
With regard to claim 4, Hwang discloses the MTJ 150 having sidewalls that are angled at an angle of other than 90-degrees as measured relative to a normal line passing through an upper surface of the bottom electrode (Hwang Fig. 2).
With regard to claim 5, You discloses an etch stop layer 126 (top part of) disposed on the 120, wherein the etch stop layer surrounds an outer periphery of the metal via 134 (You Fig. 1B).  
With regard to claim 6, You discloses an additional portion of the etch stop layer 126 (bottom part of) disposed at an outer periphery of the bottom electrode 110 (You Fig. 1B).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over You and Hwang, further in view of Lee et al. (US 2017/0069827 A1).

With regard to claim 2, You discloses the top electrode comprises titanium nitride. He fails to show the top electrode comprises tungsten.  
Lee discloses a top electrode 48 of a MTJ element 30 comprises tungsten (Lee 0109-0110, Fig. 5).
Lee teaches that titanium nitride and/or tungsten can be used as electrode materials of MTJ element for their relative low reactivity (Lee 0109).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute Lee’s tungsten containing electrode for the MTJ element of You’s device. The substitution would have resulted in the predictable result of low reactive electrode of MTJ element. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Sung et al. (US 2016/0268505 A1).

With regard to claim 7, You discloses a magnetoresistive random-access memory (MRAM) cell disposed on a semiconductor substrate, as shown in Figs. 1B and 2, the MRAM cell including: 
a bottom electrode 110 disposed over the semiconductor substrate 202
a magnetic tunneling junction (MTJ) 112 disposed over the bottom electrode; 
a top electrode 120 disposed over an upper surface of the MTJ, wherein the top electrode has an electrode top surface; 
a metal via 134 in direct electrical contact with less than an entirety of the top electrode; 
further wherein the metal via is in electrical contact with a bottom surface of an upper metal layer 228.  
You fails to show the bottom electrode having a shape that has with an upper portion with outer sidewalls that slant inwards and a lower portion with outer sidewalls that slant outwards.
Sung discloses a bottom electrode 106 of a memory cell having a shape that has an upper portion 106b with outer sidewalls that slant inwards and a lower portion 106a with outer sidewalls that slant outwards (Sung Fig. 2A).
Sung teaches that the described shape will improve data retention of the memory cell and endurance performance of the memory cell (Sung 0023).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Sung’s teachings with the invention of You to improve data retention and to endurance performance of the memory cell.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over You and Sung, further in view of Lee.

With regard to claim 8, You discloses the top electrode comprises titanium nitride. He fails to show the top electrode comprises tungsten.  
Lee discloses a top electrode 48 of a MTJ element 30 comprises tungsten (see the comments stated above in paragraphs 15 - 17, with respect to claim 2, which is considered repeated here).
With regard to claim 9, You discloses the top electrode 120 comprises titanium nitride 
With regard to claim 11, You discloses an etch stop layer 126 disposed on top surface of the top electrode and surrounding an outer periphery of the metal via 134 (You Fig. 1B).  
With regard to claim 12, You discloses an additional portion of the etch stop layer 128 disposed at an outer periphery of the bottom electrode 110 (You Fig. 1B).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over You and Sung, further in view of Hwang.

With regard to claim 10, Hwang discloses a MTJ 150 having sidewalls that are angled at an angle of other than 90-degrees as measured relative to a normal line passing through an upper surface of the bottom electrode (see the comments stated above in paragraphs 6 - 8, with respect to claim 1, which is considered repeated here).
Allowable Subject Matter
The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims: a second etch stop structure made up of a single material comprising a first portion disposed over a top surface of the top electrode structure and over the spacer structure, and a second portion disposed on a top surface of the first etch stop structure wherein the first portion of the second etch stop structure is discontinuous from, laterally separated from, and vertically separated from the second portion of the second etch stop structure.
Therefore, claims 21 - 28 are allowed.
Response to Amendments/Arguments
Applicant's amendments with respect to claims 1, 7 and 21 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
The prior art Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T./
Examiner, Art Unit 2814
January 12, 2021